Citation Nr: 0929927	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  06-07 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction to include as secondary to a right orchialgia as 
a residual of a right inguinal hernia repair and hydrocele 
excision.  

2.  Entitlement to an increased initial rating for a right 
orchialgia as a residual of a right inguinal hernia repair 
and hydrocele excision with oligospermia.   




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel




INTRODUCTION

The Veteran served on active duty from December 1970 to 
August 1972 and March 1976 to August 1976. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Detroit, Michigan, (hereinafter RO).  

The issue of entitlement to an increased initial rating for a 
right orchialgia as a residual of a right inguinal hernia 
repair and hydrocele excision with oligospermia will be 
addressed in the REMAND portion of the decision and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran withdrew his appeal with respect to the issue of 
entitlement to service connection for erectile dysfunction to 
include as secondary to a right orchialgia as a residual of a 
right inguinal hernia repair and hydrocele excision in a 
statement received in June 2009.   


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
Veteran with respect to the issue of entitlement to service 
connection for erectile dysfunction to include as secondary 
to a right orchialgia as a residual of a right inguinal 
hernia repair and hydrocele excision have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
Veteran or by the authorized representative.  38 C.F.R. § 
20.204.  In a statement received in June 2009, the Veteran 
withdrew his appeal with respect to the issue of entitlement 
to service connection for erectile dysfunction to include as 
secondary to a right orchialgia as a residual of a right 
inguinal hernia repair and hydrocele excision.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration with respect to this issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal with 
respect to these issue and it is dismissed.


ORDER

The claim for entitlement to service connection for erectile 
dysfunction to include as secondary to a right orchialgia as 
a residual of a right inguinal hernia repair and hydrocele 
excision is dismissed.  


REMAND

A January 2008 rating decision added oligospermia to the 
service connected disability associated with a right 
orchialgia as a residual of a right inguinal hernia repair 
and hydrocele excision rated under DC 8630.  The 10 percent 
rating for the disability under DC 8630 was continued.  In a 
statements received from the Veteran in February 2008 and 
March 2008, the Veteran appeared to express disagreement with 
the rating assigned by the January 2008 decision.  In 
particular, he has found fault with the fact that "no 
rating" has been assigned for oligospermia.  As such, the 
Board is obligated to remand the claim for an increased 
initial rating for a right orchialgia as a residual of a 
right inguinal hernia repair and hydrocele excision with 
oligospermia for the issuance of a statement of the case 
addressing this issue and notification of appellate rights.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the 
case is REMANDED for the following action:

The RO should issue a statement of the 
case and notification of the appellate 
rights with respect to the issue of an 
increased initial rating for a right 
orchialgia as a residual of a right 
inguinal hernia repair and hydrocele 
excision with oligospermia.  38 C.F.R. 
§ 19.26 (2008).  The Veteran is reminded 
that to vest the Board with jurisdiction 
over this issue, a timely substantive 
appeal with respect to this issue must be 
filed.  38 C.F.R. § 20.202 (2008).  If 
the Veteran perfects the appeal as to 
this issue, the case must be returned to 
the Board for appellate review of the 
issue. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


